Title: James Monroe to Thomas Jefferson, 23 December 1817
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        washington
Decr 23. 1817
                    
                    Some days elapsed, after the receit of your letter of the 13., before I could fulfill the injunction, of affording Mr Mercer an opportunity of perusing, or, it, would have been returnd, immediately with my signature. I had nothing to alter in, or to add to it. I hope and think, that it will succeed, in placing the university, where it ought to be; & that, by means, of that institution, the character of the state, for distinguish’d mental acquirment, in its citizens, will be maintaind, in the high rank, it has heretofore sustaind.
                    The  affair with general Jackson is not terminated; it is however probable that it will be, on just principles, & retain him in service: that of amelia Island & galvestown, is also still a cause of concern, tho’ the probability is, that the public mind, will discriminate, between a banditti, form’d of adventurers, of all nations, except the Spanish Colonies, plannd in our own country, & resting for support, on presumed impurity within us, & the cause of the colonies themselves, to which, we all wish success. It is also probable that the Colonies will disavow them. The agent of Buenos Ayres, has done it. The allied powers, that is, G.B. & France [tho’ the latter has not been so explicit] have intimated a desire to arbitrate our differences with Spain, on the ground of making the miss: the boundary, whence it is inferrd that if we pushed a quarrel with Spain, they would interpose against us. Russia stands aloof. with affectionate respects—
                    James Monroe
                